Citation Nr: 0812386	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-31 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hepatitis C with 
liver damage.

2.  Entitlement to service connection for a kidney 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
March 1977 and from November 1978 to September 1990.  The 
veteran's discharge from her second period of service was 
Under Other Than Honorable Conditions, which was upgraded to 
a General Discharge by a Department of the Army Review Board 
in June 2006.  All of the veteran's service is honorable for 
VA purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the RO 
in Louisville, Kentucky, which, in pertinent part, denied 
service connection for hepatitis C with liver damage.  

The veteran testified before a hearing officer at an October 
2004 hearing at the RO.  A transcript has been associated 
with the file.  The veteran also requested a videoconference 
hearing before the Board.  She withdrew that request through 
her representative in a September 2007 statement.  The Board 
may consider the claim.  See 38 C.F.R. § 20.702.

The veteran also perfected appeals on the issues of service 
connection for post traumatic stress disorder (PTSD) and 
hypertension.  That claim is not before the Board.  38 C.F.R. 
§ 20.204.  The claims for PTSD and hypertension were granted 
in an April 2007 rating decision.  This constitutes a grant 
in full on both claims; those issues are no longer before the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.





FINDING OF FACT

At her October 2004 hearing, the veteran indicated a desire 
to withdrew her appeal for service connection for a kidney 
disability.


CONCLUSION OF LAW

The veteran's appeal for entitlement to service connection 
for a kidney disability is dismissed. 38 C.F.R. §§ 20.101(d) 
& 20.204(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2004, the veteran submitted a VA Form 9, thereby 
perfecting her appeal on the issue of entitlement to service 
connection for a kidney disability.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).  At her October 2004 hearing, the veteran 
indicated her desire to withdraw her appeal for service 
connection for a kidney disability.  

The Board may dismiss any case over which it determines that 
it does not have jurisdiction. 38 C.F.R. § 20.101(d).  
Because the appeal for service connection for a kidney 
disability has been withdrawn, the Board no longer has 
jurisdiction over this issue.  Accordingly, the appeal as to 
entitlement to service connection for a kidney disability is 
dismissed.


ORDER

The appeal for service connection for a kidney disability is 
dismissed.



REMAND

The record indicates that the veteran receives disability 
benefits from the Social Security Administration (SSA).  VA 
is required to obtain evidence from the Social Security 
Administration, including any decisions by an administrative 
law judge, and give the evidence appropriate consideration 
and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Accordingly, the case is REMANDED for the following action:

1. Request the veteran's medical and 
adjudication records from the Social 
Security Administration. All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2. Then, after ensuring the VA examination 
report is complete and that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), have been 
completed, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
her representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


